Citation Nr: 1243648	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO. 07-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a gastrointestinal condition, to include irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a back disability. 

3. Entitlement to service connection for sexual dysfunction, to include as secondary to service-connected PTSD.

4. Entitlement to an initial disability evaluation in excess of 50 percent for PTSD.

5. Entitlement to an initial disability evaluation in excess of 10 percent for ischemic heart disease (IHD) prior to December 13, 2011 and to a disability evaluation in excess of 30 percent thereafter. 

6. Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007, June 2007, September 2011, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The February 2007 decision denied service connection for a gastrointestinal condition, sexual dysfunction, and a back disability. It also denied service connection for PTSD. The June 2007 rating decision denied a 10 percent evaluation based upon multiple noncompensable service connected disabilities. In April 2009, the Board denied the Veteran's claims for service connection for PTSD, a gastrointestinal condition, sexual dysfunction, a back condition, and a 10 percent evaluation based upon multiple noncompensable service connected conditions. 

The Veteran appealed the April 2009 decision to the U. S. Court of Appeals for Veterans Claims (Court), and in a December 2010 Memorandum Decision, the Court remanded the issues to the Board.  

In July 2011, the Board remanded the appealed issues to the RO for further development and the case has now been returned to the Board  

The September 2011 rating decision granted service connection for IHD and assigned an initial 10 percent evaluation. In a July 2012 Statement of the Case (SOC), the RO increased the Veteran's rating for IHD to 30 percent, effective December 13, 2011. The July 2012 rating decision granted service connection for PTSD and assigned an initial 50 percent evaluation. 

With regard to his IHD and PTSD claims, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for sexual dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have a gastrointestinal condition, to include IBS and GERD, due to any incident of his active duty service or his service connected PTSD. 

2. The preponderance of the evidence reflects that the Veteran does not have a back disability due to any incident of his active duty service. 

3. The Veteran's PTSD manifests as occupational and social impairment with reduced reliability and productivity. 

4. A January 2005 echocardiogram revealed left ventricular hypertrophy. 

5. The Veteran does not experience congestive heart failure, a workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope; and his left ventricular ejection fraction is 55 to 60 percent. 

6. Because compensable evaluations have been in effect since September 2006, as a matter of law, a 10 percent evaluation for multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324 is precluded.


CONCLUSIONS OF LAW

1. A gastrointestinal condition was not incurred or aggravated in service, and is not proximately due to, or the result of, or chronically aggravated by a service connected disability. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012). 

2. The Veteran's back disability was not incurred or aggravated in service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

3. The criteria for an initial disability evaluation in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2012).

4. The criteria for an initial 30 percent disability evaluation for IHD have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Codes 7005, 7017 (2012).

5. The criteria for an initial disability evaluation in excess of 30 percent for IHD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Codes 7005, 7017 (2012).

6. The criteria for a compensable evaluation based on multiple non-compensable service connected disabilities are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.324 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to his service connection claims, VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in October 2006. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. It provided notice of how to substantiate a claim for secondary service connection. It also provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

With regard to the Veteran's IHD and PTSD claims, these appeals arise from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

The Veteran was not provided notice specific to his claim for a 10 percent evaluation based upon multiple noncompensable nonservice connected disabilities. There is no prejudice to the Veteran in the Board's denial of this claim because it is precluded by law. 

Further, the Veteran has neither alleged nor proven that prejudice resulted from not receiving notice for this claim, and therefore, the Board determines that none resulted. See Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations for gastrointestinal conditions, spinal conditions, PTSD, and IHD in December 2011. The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiners also provided rationales for the opinions. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

This case was remanded in July 2011 so that additional records could be obtained and so the Veteran could undergo VA examinations. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012). 

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Gastrointestinal Condition

The Veteran contends that he has a gastrointestinal condition that was caused by his service connected PTSD. Because the evidence of record shows that he does not have a gastrointestinal condition, the first element of a service connection claim is not met and his claim will be denied. Hickson, 12 Vet. App. at 253; Wallin, 11 Vet. App. at 512.

The Veteran underwent a VA stomach and duodenal conditions examination in December 2011. The examiner noted that the only stomach condition the Veteran had was intermittent dyspepsia. No pertinent physical findings, complications, conditions, or other symptoms were noted. 

Also in December 2011, the Veteran underwent an intestinal conditions examination. He reported occasional diarrhea for "some years." The examiner noted that the diarrhea was "very infrequent." The examiner found that the Veteran did not take continuous medication for a gastrointestinal condition and had not been hospitalized for diarrhea. The examiner stated that the medical records were sparse and that they did not mention a diagnosis of or treatment for "any" gastrointestinal disease. "In fact, when asked about [IBS], [the Veteran] stated he did not know what that was," the examiner noted. Further, when asked about reflux, the Veteran stated that he occasionally had diarrhea and dyspepsia when eating spicy foods. Otherwise he was not aware of either IBS or GERD and had never been diagnosed with them or treated for them. The examiner re-emphasized that the record did not mention IBS or GERD, and found that these conditions were not diagnosed in the past. The examiner found that the Veteran did not have a current gastrointestinal condition, including IBS or GERD. The Veteran's occasional diarrhea and dyspepsia were "essentially symptoms," and not diagnoses of a gastrointestinal condition. The examiner's findings provide probative evidence against the Veteran's claim because he found that the Veteran did not have a gastrointestinal condition, including IBS or GERD. 

The Veteran's post-service treatment records do not mention a gastrointestinal condition or symptoms. He has not advanced lay statements in support of his claim for service connection for a gastrointestinal condition. 

In May 2011, the Veteran's attorney submitted a list of four academic articles regarding the possibility of a relationship between PTSD and gastrointestinal conditions. The treatises do not support the Veteran's claim because they discuss the nexus element of a service connection claim. However, the Veteran has not been diagnosed with a gastrointestinal condition and therefore whether one is related to PTSD is not relevant. 

In his October 2006 claim, the Veteran asserted that he had a gastrointestinal condition.  However, this assertion has been investigated by competent medical examination and found not supportable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007). 

The Board finds that the report of the December 2011 VA examination is probative evidence against the claim. Further, there is no probative medical or lay evidence to support the Veteran's claim. The first element of a direct and secondary service connection claim has not been satisfied. Hickson, 12 Vet. App. at 253; Wallin, 11 Vet. App. at 512. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Back Disability

The Veteran contends that he hurt his back while changing tires in service. Because the preponderance of the evidence is against a nexus between his in service injury and his period of active service, his claim will be denied. 

The Veteran has been diagnosed with lumbosacral strain and sprain, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253. In September 2006, he asserted that he hurt his back twice in service while changing a tread on a tank and changing a tire on a bulldozer. The Veteran is competent to discuss observable symptoms such as back pain. Layno v. Brown, 6 Vet. App. 465 (1994). His DD Form 214 shows that his operational specialty was "crawler tract," and his assertion is consistent with the circumstances of his service. His statement regarding an in-service back injury is therefore credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The second element of a service connection claim is satisfied. Hickson, 12 Vet. App. at 253.

In some cases, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Arthritis of a joint is one such condition. However, the record is negative for any diagnosis of or treatment for arthritis of the back, including within the year following the Veteran's separation from service in September 1971. Presumptive service connection is not warranted. Id. 

The Veteran underwent a VA spine examination in December 2011. He reported hurting his back in Vietnam while changing a tire. He stated that he went to sick call and was placed on bed rest for one week. The examiner diagnosed the Veteran with longstanding mechanical back pain. The examiner concluded that the Veteran's current back condition was not related to service because the STRs were negative for any diagnosis of or treatment for a back problem. Further, the Veteran's recent treatment records did not show treatment for a back disability. The examiner's opinion provides probative evidence against the Veteran's claim. 

The Veteran's post service VA treatment records do not specifically note back problems. In November 2007 he reported "various musculoskeletal pains," but on examination no abnormalities were noted. 

Private medical records from Holmes Lake Chiropractic show that he has been treated for a back condition. They show that in August 1990, August 1993, September 1993, October 1994, October 1995, and August 2000, he complained of low back pain. In October 1994 he wore a back support to his appointment. An August 2002 record noted that the Veteran was in a motor vehicle accident after which he reported back and neck pain. Treatment records show a diagnosis of lumbosacral strain/sprain and that he was treated for this condition with satisfactory progress. He was treated again in October 2003. The records from Holmes Lake Chiropractic do not discuss whether the Veteran's back problems prior to August 2002 were related to his in-service injury. Further, his treatment subsequent to August 2002 was for an injury sustained in a post-service motor vehicle accident. The records do not provide evidence in support of a nexus. 

The preponderance of the evidence does not support a finding of a nexus between the Veteran's back disability and his injury in service. The third element of a service connection claim is not satisfied. Hickson, 12 Vet. App. at 253.

In his October 2006 claim, the Veteran stated that his disability began in 1970 or 1971 and that his back hurt constantly. However, for the reasons discussed below, service connection is not warranted based upon a finding of continuity of symptomatology. 38 C.F.R. § 3.303(b). The Veteran is competent to discuss observable symptoms such as back pain. However, for the reasons discussed below, his assertion of continuity of symptoms is not credible. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

The Veteran's assertion is contradicted by his STRs, which are entirely devoid of any chronic back problems. At his September 1971 separation examination, his spine was found to be normal. In his September 1971 report of medical history, he denied having arthritis, a bone deformity, and back trouble of any kind. The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). His STRs provide evidence against a finding of continuity of symptoms. 

Further, the Veteran filed a claim for service connection in July 1974, shortly after separating from service. He claimed service connection for a dental condition and did not mention a back disability. He first filed his claim for a back disability in October 2006. This provides evidence against a finding of continuity of symptomatology. Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Lastly, the Veteran's first treatment for a back problem was in August 1990, nearly twenty years after his separation from service. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

For these reasons, service connection based upon continuity of symptomatology is not warranted. 38 C.F.R. § 3.303(b). 

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim for service connection for a back disability must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2012). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD

The Veteran contends that his PTSD has increased in severity such that an increased rating is warranted. Because he does not have occupational and social impairment with deficiencies in most areas, his claim will be denied. 

PTSD is evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Code 9411. The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA. 38 C.F.R. § 4.125. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.

The next higher rating of 70 percent is warranted when there is occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to symptoms such as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. Id. 

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Veteran underwent a VA PTSD examination in December 2011. The examiner determined that the Veteran had PTSD that produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, though generally functioning satisfactorily in normal routine behavior. The Veteran reported that after leaving service, he worked for a heavy equipment company but had to quit because he could not get along with his co workers. He subsequently began his own lawn irrigation business and was still working as of his examination. He stated that he had no contact with his son and that his wife required him to attend anger management classes. He stated that everything made him angry. He reported getting into fights but had not been arrested. When angry, he stated that he threw and broke things. Anger management classes helped him for a while but then became ineffective. He had a pessimistic attitude. 

Upon examination, the Veteran did not have anxiety or delusions. The examiner found that he had recurrent, distressing recollections of his stressor, flashbacks, nightmares, and intense distress when exposed to cues that reminded him of his stressor. He engaged in avoidant behavior, had markedly diminished interest or participation in activities, and feelings of detachment or estrangement. He reported sleep disturbance, irritability, hypervigilance, and exaggerated startle response. The examiner noted that the Veteran was cooperative during the examination and had no unusual behaviors or mannerisms. His mood was irritable and his affect was appropriate. His speech and thought processes were logical and normal. He did not have hallucinations or perceptual distortions. His insight and judgment were good. The examiner found that the Veteran was not a danger to himself or others. He diagnosed the Veteran with PTSD and assigned a GAF score of 60, indicating moderate symptoms. 

The remaining medical and lay evidence of record does not provide information regarding the Veteran's PTSD symptoms. 

The findings at the Veteran's December 2011 VA examination more closely approximate a 50 percent evaluation for PTSD. Although the Veteran does not have a relationship with his son, the examiner noted that the Veteran and his wife married in 1973 and remained married at the time of the examination. The Veteran stated that his wife required him to attend anger management courses, but did not describe their relationship in negative terms. His marriage of nearly 40 years shows that he is able to maintain effective relationships. Further, the examiner noted that the Veteran did service work, which indicates an interest in his community. 

The examiner found that the Veteran's judgment and insight were intact. His speech, thought processes, and affect were normal. Further, he did not find that the Veteran had memory loss of any type, mood disturbance, suicidal ideation, or obsessional rituals. He was fully oriented during the examination. Based on the findings of the December 2011 examiner, the Veteran's disability picture is more closely approximated by the 50 percent criteria. 38 C.F.R. § 4.130. 

The examiner noted that the Veteran had a significant problem with controlling his anger. This symptom is evidence in favor of a 70 percent evaluation because impaired impulse control is part of the criteria. Id. However, the majority of the Veteran's symptoms fit more closely with the criteria for a 50 percent evaluation. As a result, a 70 percent evaluation is not warranted in this case. 

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. The Veteran's symptoms from PTSD have not met the criteria for a 70 percent rating at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's PTSD does not more closely approximate a 70 percent rating under the applicable Diagnostic Code. 38 C.F.R. § 4.7. Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3. 

IHD

The Veteran contends that his IHD has increased in severity such that an increased rating is warranted. Because a January 2005 echocardiogram revealed mild left ventricular hypertrophy, an initial 30 percent evaluation will be granted. However, because he has never had congestive heart failure, a workload of greater than 3 but less than 5 METs does not result in dyspnea, fatigue, angina, dizziness, or syncope, and his ejection fraction is above 50 percent, a disability rating in excess of 30 percent will be denied. 

The Veteran's IHD was initially evaluated as 10 percent disabling under Diagnostic Code 7005-7017, coronary artery disease and coronary bypass surgery. 38 C.F.R. § 4.104. Effective December 13, 2011, it was evaluated as 30 percent disabling under Diagnostic Code 7005-7017. 

The criteria set forth in Diagnostic Codes 7005 and 7017 are based upon METs, which are "metabolic equivalents," or the energy cost of standing quietly at rest, representing an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. 38 C.F.R. § 4.104 Note (2). When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples that result in dyspnea, fatigue, angina, dizziness, or syncope may be used. Id.

Under Diagnostic Code 7005, a 10 percent evaluation is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required. A 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005.

Under Diagnostic Code 7017, a 100 percent disability evaluation is assigned for the first three months following hospital admission for surgery. The Veteran underwent a quadruple coronary artery bypass in 1996 and filed his claim for IHD in May 2011. Therefore an 100 percent evaluation based upon hospitalization for surgery is not warranted. Thereafter, the criteria under Diagnostic Code 7017 are identical to those set forth in Diagnostic Code 7005. Id. 

For the period prior to December 13, 2011, the medical evidence of record shows that the Veteran had cardiac hypertrophy, as shown during an echocardiogram. In January 2005, the Veteran underwent an echocardiogram for a heart murmur. His estimated ejection fraction was 55 to 60 percent. His left ventricular systolic function was normal. Mitral value inflow velocity suggested decreased left ventricular compliance. He was noted to have mild left ventricular hypertrophy with a normal ejection fraction, diastolic dysfunction, aortic valve sclerosis with minimal gradient, and mild pulmonic valve insufficiency. Because mild left ventricular hypertrophy, a form of cardiac hypertrophy, was shown on an echocardiogram, the criteria for an initial 30 percent evaluation are met under Diagnostic Codes 7005 and 7017. 38 C.F.R. §§ 4.7, 4.130. 

For the entirety of the appeal period, the criteria for a 60 percent evaluation have not been met. In January 2004, the Veteran reported rapid heartbeat, skipping, chest pain, and tightness to Dr. S. M., his private physician. No METs estimate was rendered. In January 2005, he underwent an echocardiogram as discussed above. In February 2006, he reported rapid heartbeat, skipping, chest pain, and tightness to Dr. S. M. for the second time. No METs estimate was provided. In November 2007, a VA health care provider found that the Veteran did not have congestive heart failure. 

In December 2011 the Veteran underwent a VA examination for IHD. The examiner noted that the Veteran underwent a quadruple coronary artery bypass in 1996 and took continuous medication for his heart condition. He had no other surgeries or hospitalizations. The examiner found that the Veteran did not have chronic or acute congestive heart failure. Upon examination, his heart rhythm was regular with normal sounds. There was no jugular-venous distention. Auscultation of his lungs was clear. His peripheral pulses were normal and he did not have peripheral edema. His chest x-ray was normal. An echocardiogram showed a left ventricular ejection fraction of 60 percent. An interview-based METs test showed that the Veteran experienced dyspnea at greater than 5 but less than 7 METs. This type of workload was consistent with walking one flight of stairs, golfing without a cart, mowing a lawn, or doing heavy yard work. The examiner noted that the Veteran did lawn irrigation work full time, and that his heart condition did not impact his ability to work. 

The Veteran's symptoms do not meet the criteria for a 60 percent evaluation under either Diagnostic Code 7005 or 7017. At worst, his ejection fraction was 55 percent. The only METs estimate available fits the criteria for a 30 percent evaluation; there is no evidence that a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope. Therefore, the criteria for a 60 percent evaluation are not met. 38 C.F.R. § 4.130. 

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's IHD more closely approximates an initial 30 percent rating. 38 C.F.R. § 4.7. However, the evidence shows that the Veteran's symptoms from IHD have not met the criteria for a 60 percent rating at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. An initial disability evaluation in excess of 30 percent for IHD is denied. 38 C.F.R. §§ 4.3, 4.7. 

Scars

The Veteran has a sternotomy scar from his 1996 quadruple coronary artery bypass surgery. However, it does not meet the criteria for a compensable evaluation under the applicable Diagnostic Codes for scars. 

Scars that are not located on the head, face, or neck are evaluated according to Diagnostic Codes 7801-7805. 38 C.F.R. § 4.118. These codes were amended effective October 23, 2008 and pertain to claims received on or active October 23, 2008. 73 Fed. Reg. 54,710 -12 (Sept. 23, 2008). 

Diagnostic Code 7801 provided ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Under the criteria of revised Diagnostic Code 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating. 38 C.F.R. § 4.118 (2012). 

Diagnostic Code 7802 provided ratings for scars, other than the head, face, or neck, that were superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. 38 C.F.R. § 4.118 (2008). Under the criteria of revised Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating. 38 C.F.R. § 4.118 (2012).

Diagnostic Code 7803 provided a 10 percent rating for superficial unstable scars. 38 C.F.R. § 4.118 (2008). The October 2008 revision eliminated Diagnostic Code 7803. 

Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are painful on examination. 38 C.F.R. § 4.118 (2008). Under the criteria of revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating. 38 C.F.R. § 4.118 (2012).

Diagnostic Code 7805 provided that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118 . Under the criteria of revised Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.118 (2012).

At his December 2011 heart examination, he was noted to have a scar from his coronary artery bypass surgery. It was not greater than 6 square inches in area, nor was it painful or unstable.

In December 2011, the Veteran underwent a VA scars examination. The examiner noted a sternotomy scar that was not painful or unstable. It did not affect the function of any part of his body. It was located at the midline of his chest and was 17 centimeters long and 0.3 centimeters wide. It was linear and well healed. 

The evidence of record does not show that the Veteran's sternotomy scar meets any of the criteria for a compensable evaluation for a scar. 38 C.F.R. § 4.118 (2008) and (2012).

The Board acknowledges the Veteran's contentions that his PTSD and IHD  warrant the assignment of a greater evaluation. However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment. Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130  with respect to determining the severity of his service-connected disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492   (1992); 38 C.F.R. § 3.159(a)(1) and (2) . 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD and IHD are contemplated by the schedular criteria set forth in Diagnostic Codes 9411 and 7005-7017. No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Total Rating Based Upon Individual Unemployability (TDIU)

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's PTSD or IHD have caused unemployability. As of his December 2011 examinations, he was employed full time at his lawn irrigation business. Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

A 10 percent Evaluation Based on Multiple, Noncompensable, Service Connected Disabilities

Whenever a Veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, the RO is authorized to apply a 10 percent rating even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities. The rating shall not be assigned in combination with any other rating. 38 C.F.R. § 3.324 (2012).

The Veteran is currently service-connected for five disabilities, three of which are assigned a compensable disability evaluation. Therefore the Veteran clearly does not have two or more separate service-connected disabilities, all of which are rated as noncompensable. Moreover, a rating under 38 C.F.R. § 3.324 cannot be combined with any other rating. Therefore, a 10 percent rating under 38 C.F.R. § 3.324 for multiple noncompensable service-connected disabilities is precluded as a matter of law. Because a compensable evaluation has been in effect since September 13, 2006, as a matter of law, an evaluation under this subsection is precluded. In a case such as this one, where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a gastrointestinal condition is denied.

Service connection for a back disability is denied.

An initial disability evaluation in excess of 50 percent for PTSD is denied. 

An initial 30 percent disability evaluation for IHD is granted.

An initial disability evaluation in excess of 30 percent for IHD is denied.

A 10 percent evaluation for multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324 is denied.


REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required. 

In December 2011, the Veteran underwent a VA examination to determine whether his erectile dysfunction was caused or aggravated by his service connected PTSD. The examiner concluded that the etiology of his erectile dysfunction was unknown and explained that there was "no scientific literature" that identifies PTSD as the cause of erectile dysfunction, or that PTSD causes persistent aggravation of erectile dysfunction. 

In May 2011, prior to the VA examination, the Veteran's attorney submitted abstracts for three academic articles that discuss a potential relationship between PTSD and sexual dysfunction. "Sexual Dysfunction in Combat Veterans with Posttraumatic Stress Disorder" suggests that Veterans with PTSD experience a significantly higher rate of sexual dysfunction. "Sexual Dysfunction in Male Posttraumatic Stress Disorder Patients" suggests that medication for PTSD may cause erectile dysfunction, and that there is an association between PTSD and sexual dysfunction. Lastly, "Preliminary Evaluation of Sexual Problems in Combat Veterans with PTSD" suggests that PTSD is a possible risk factor for erectile dysfunction. The VA examiner did not address the three abstracts submitted by the Veteran's attorney and instead concluded that there was no available literature regarding this topic. 

The Board does not have sufficient medical evidence to address the content of the three academic articles and reconcile it with the examiner's findings. An addendum opinion is required so that the examiner can address the article abstracts submitted by the Veteran's attorney and provide a new opinion and rationale. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Then, return the Veteran's claims file to the examiner who conducted the December 2011 male reproductive system examination so that an addendum opinion may be provided. If that examiner is no longer available, provide the claims file to a similarly qualified clinician. An additional examination is only required if deemed necessary by the examiner. 

The purpose of the addendum opinion is to determine whether the Veteran has sexual dysfunction that had its onset or was aggravated during active service, or is otherwise related to any incident of service, or whether it was caused by his service connected PTSD. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The report of the December 2011 male reproductive system examination and opinion.

ii) Abstracts for articles titled "Sexual Dysfunction in Combat Veterans with Posttraumatic Stress Disorder," "Sexual Dysfunction in Male Posttraumatic Stress Disorder Patients," and "Preliminary Evaluation of Sexual Problems in Combat Veterans with PTSD."

c) If a new examination is deemed necessary, the examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

d) The examiner must provide an opinion as to whether the Veteran's sexual dysfunction began during active service, is related to any incident of service or was caused or aggravated by his service connected PTSD. 

e) In formulating his or her opinion, the examiner must specifically address the three article abstracts provided by the Veteran's attorney. 

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


